 



SECOND AMENDMENT

 TO THE 

COMMON STOCK PURCHASE AGREEMENT

 

This Second Amendment (the “Amendment”) to the Common Stock Purchase Agreement,
dated May 17, 2013 (as first amended on March 31, 2014), by and among
Interleukin Genetics, Inc., a Delaware corporation (the “Company”), and the
Purchasers identified on Schedule I thereto (the “Purchase Agreement”), is made
as of May 30, 2014, by and among the Company and the Purchasers set forth on the
signature page hereto. Capitalized terms used herein but not defined shall have
the meanings ascribed to such terms in the Purchase Agreement.

 

WHEREAS, Section 2(b) of the Purchase Agreement provides each Purchaser with an
option to purchase additional Shares and additional Warrants on or before June
30, 2014 (the “Expiration Date”);

 

WHEREAS, the Audit Committee of the Board of Directors of the Company and the
Board of Directors of the Company have determined that it is in the best
interests of the Company and its stockholders to extend the Expiration Date;

 

WHEREAS, in accordance with Section 9(c) of the Purchase Agreement, by executing
and delivering this Amendment, the Company and the Purchasers set forth on the
signature page hereto have approved this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 



1. Amendment of Section 2(b) of the Purchase Agreement.

 

Section 2(b) of the Purchase Agreement is hereby amended by changing the
Expiration Date from “June 30, 2014” to “December 31, 2014”.

 

2. Miscellaneous.

 

(i) Except as contemplated by this Amendment, all of the terms and conditions of
the Purchase Agreement shall remain in full force and effect.

 

(ii) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



 



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 



  COMPANY:             INTERLEUKIN GENETICS, INC.             By: /s/ Kenneth S.
Kornman     Name: Kenneth S. Kornman     Title: Chief Executive Officer        
    PURCHASERS:             BAY CITY CAPITAL FUND V, L.P.             By: BAY
CITY CAPITAL MANAGEMENT V LLC, its
General Partner     By: BAY CITY CAPITAL LLC, its Manager     By: /s/ Carl
Goldfischer, MD     Name: Carl Goldfischer, MD     Title: Manager and Managing
Director            

BAY CITY CAPITAL FUND V CO-INVESTMENT

FUND, L.P.

            By: BAY CITY CAPITAL MANAGEMENT V LLC, its
General Partner     By: BAY CITY CAPITAL LLC, its Manager     By: /s/ Carl
Goldfischer. MD     Name: Carl Goldfischer, MD     Title: Manager and Managing
Director             GROWTH EQUITIES OPPORTUNITIES FUND III, LLC             By:
/s/ Louis S. Citron     Name: Louis S. Citron     Title: Chief legal Officer  

 



 

